DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 27 June 2022.  In view of this communication and the amendment concurrently filed: claims 1-16 were previously pending; claim 1 was cancelled by the amendment; and thus, claims 2-16 are now pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seth Barney (Reg. No. 61,187) on 05 July 2022.
The application has been amended as follows: 
6. (Currently Amended) The linear actuator according to claim 14, wherein the heat radiation member has a plate-like portion.
Response to Arguments
The Applicant’s arguments, filed on 27 June 2022, have been fully considered and are persuasive.  
The Applicant’s first argument states that the title has been amended as suggested by the examiner.  Thus, the new title is acceptable and the previous objection thereof has been withdrawn.
The Applicant’s second argument states that claims 15-16 have been rewritten in independent form, obviating the previous grounds of rejection under 35 U.S.C. 112(d).  This argument is likewise persuasive, and said grounds have been withdrawn.
 The Applicant’s final argument states that claim 1 has been cancelled and claims 2-13 have been amended to depend from claim 14, previously indicated allowable.  With the correction above, to the dependency of claim 6, this argument is persuasive and thus all previous grounds of rejection are now withdrawn.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 2-16 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 14-16, and all claims dependent thereon, the prior art does not disclose, inter alia, a linear actuator comprising:
a guide rail along which a mover having a permanent magnet is movable;
a wall portion supporting the guide rail;
a pedestal to which the wall portion is installed;
a heat insulation member installed on the pedestal;
a heat radiation member to which the heat insulation member is coupled;
a heat transfer member coupled to the heat radiation member at an end; and
a coil coupled to the heat transfer member,
wherein the shortest heat transfer path of the coil and the guide rail is formed via the heat transfer member, the heat radiation member, the heat insulation member, the pedestal, and the wall portion.
While the closest prior art, Deguchi, discloses all of the components recited in the claims, the heat insulation member of the prior art is disposed between the heat transfer member and the wall portion rather than between the heat radiation member and the pedestal. Therefore, the shortest heat transfer path of the prior art does not include every element required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834